      Case 17-32945        Doc 37-1      Filed 11/16/18 Entered 11/16/18 13:03:42           Desc Notice
                                          of Dismissal Page 1 of 1
Form ntcdsm

                                  UNITED STATES BANKRUPTCY COURT
                                        Northern District of Illinois
                                             Eastern Division
                                             219 S Dearborn
                                                7th Floor
                                            Chicago, IL 60604


                                                  Case No.: 17−32945
                                                      Chapter: 13
                                                Judge: Pamela S. Hollis

In Re:
   Kevin James Thomas Barta                                Ashley Amber Barta
   340 Clover Cir                                          340 Clover Cir
   Unit                                                    Unit
   Minooka, IL 60447                                       Minooka, IL 60447
Social Security / Individual Taxpayer ID No.:
   xxx−xx−0757                                             xxx−xx−8033
Employer Tax ID / Other nos.:


                                            NOTICE OF DISMISSAL



You are hereby notified that an Order Dismissing the above case was entered on November 16, 2018




                                                           FOR THE COURT


Dated: November 19, 2018                                   Jeffrey P. Allsteadt , Clerk
                                                           United States Bankruptcy Court
